o p x a x o d .
By his Honor John St. Paul.
This is a olalM for a balemos of frdight .and ohargoo upon a oarloM of crushed rook shipped by defendant and eonslgnod to the shipper’* , order, with Instructions to notify Averill oravel Oo, for ebon the j erushed rook was intended, on arrival and lnspeotlon tho gravel Co refused 1'to aooept the shipment which was thereupon sold in due course and for less than tho amount of charges.
It is well settled that the consignor is primarily liable for all freight and oharges, although under exceptional elraumataaces the carrier may lose the claim against him (See Morgan La. & Tex Ry Co vs Woodward & Wight Co. No. 7115 of our docket). And needless tossy those oirouaetanoew cannot include a oaae whore the consignee refuses to aooept the goods ansi the oause of such refusal is not traceable to any fault of tho carrier.
Henee the defense Is now made that the caridad of rook belonged to the ATerill Company who alone should be liable for the freight and oharges upon it; the foot being that the Avsrlll Company paid defendant for its rook after shipment though before hrrlTal.
But even where the consignee is the owner at tho time of shipment, the shipper is still ths apparent oonsignor and liable- for all charges, unloss the fact of such ownership, and^the shipper was acting only as the consignor's agent, was made clear to the oarrier (See Miller & Vidor Lumber Co vs Atchison, Top. & S. F. Ry Co. 192 S. W. Rep 354).
In the case at# bar we have not even that mush; when the shipment was made the defendant was, and meant to continue, owner thereof until payment of the draft which it drew upon the Averill Company and attached to the Bill of Lading taken in defendant's own name.
The judgment appe from ¿s correct.
Judgment Affirmed.
Hew Orleans, La.